COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Henry Earl Cosey v. The State of Texas

Appellate case number:    01-11-00309-CR

Trial court case number: 599361 (Count II)

Trial court:              208th District Court of Harris County

       This case was abated and remanded to the trial court on July 18, 2012. In the order of
abatement, we directed the trial court to execute a written order either granting or denying Joseph
Varela’s motion to withdraw from this case and, if the motion was granted, to appoint new
counsel to represent appellant. A supplemental clerk’s record was filed with this Court on
November 9, 2012. The supplemental record contains the trial court’s order granting Joseph
Varela’s motion to withdraw and an order appointing Bob Wicoff to represent appellant on
appeal. Accordingly, we REINSTATE this case on the Court’s active docket.

      The reporter’s record is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 35.2, 35.3(c).

        Appellant’s brief is ORDERED to be filed within 30 days of the date the reporter’s
record is filed. See TEX. R. APP. P. 38.6(a).

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jennings
                    Acting individually     Acting for the Court


Date: November 15, 2012